Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-13, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vemishetti et al. (WO 2016/178652).
Vemishetti et al. discloses low water dentifrice compositions, see title. The reference teaches a dentifrice composition comprising source of stannous ion such as stannous fluoride and stannous chloride, at least one humectant such as glycerin, sorbitol or xylitol, see paragraph [0024]. The reference discloses in table 1, composition E, an aqueous dentifrice composition comprising 38.3% of sorbitol (54.77% of an aqueous solution of 70% sorbitol), 0.45% stannous fluoride and the 10% pH of the composition is 7.7. The reference teaches the pH of the composition E to be 6.8. The pH of the native composition is measured for the purposes of comparison between different compositions and, owing to the low water content of the composition, may not reflect a true hydrogen ion concentration, see page 34-35, last paragraph and first paragraph respectively. (Thus the pH has been disclosed above in an aqueous suspension, see table 1, which is 7.7 and this reads on the instantly claimed pH of greater than 7). The amount of water taught is 15.28%. The reference teaches use of 1% zinc oxide, 10% silica-abrasive, 3.0% polyethylene glycol as a thickener, surfactant as 2% sodium lauryl sulfate in an amount of 2% of the composition, tetrasodium pyrophosphate, see table 1 for the components as taught by the reference. The reference teaches use of abrasive polishing material as calcium pyrophosphate and calcium carbonate, see [0067 and 0079]. The reference teaches use of tetrasodium pyrophosphate or polyphosphate, see [0036]. The amount of calcium pyrophosphate is disclosed to be 20% as a primary abrasive with 2-5% of beta-calcium pyrophosphate as a secondary abrasive agent, see [0068]. The property of composition having about 70% or greater available tin ions after three months at 40 degrees celsius would be implicit to the composition taught by the reference.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vemishetti et al. (WO 2016/178652, presented in IDS).
Vemishetti et al. discloses low water dentifrice compositions, see title. The reference teaches a dentifrice composition comprising source of stannous ion such as stannous fluoride and stannous chloride, at least one humectant such as glycerin, sorbitol or xylitol, pH of the composition ranging from 5 to 9 as an aqueous suspension, see paragraph [0024]. The reference discloses in table 1, composition E, an aqueous dentifrice composition comprising 38.3% of sorbitol (54.77% of an aqueous solution of 70% sorbitol), 0.45% stannous fluoride and the 10% pH of the composition is 7.7. The amount of water taught is 15.28%. The reference teaches use of abrasive polishing material as calcium pyrophosphate and calcium carbonate, see [0067 and 0079]. The reference teaches use of tetrasodium pyrophosphate or polyphosphate, see [0036]. The amount of calcium pyrophosphate is disclosed to be 20% as a primary abrasive with 2-5% of beta-calcium pyrophosphate as a secondary abrasive agent, see [0068]. 
The reference teaches the pH of the composition E to be 6.8. The pH of the native composition is measured for the purposes of comparison between different compositions and, owing to the low water content of the composition, may not reflect a true hydrogen ion concentration, see page 34-35, last paragraph and first paragraph respectively. The instant specification defines on page 6, 1st paragraph that about’ can mean within 10% of the reported numerical value. Therefore the pH of the taught composition which is 6.8 is very close to the claimed pH range of (above 7) and it is held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), see MPEP 2144.05. The reference teaches  use of 1% zinc oxide, 10% silica-abrasive, 3.0% polyethylene glycol as a thickener, silica thickener, and xanthan gum as a thickener, surfactant as 2% sodium lauryl sulfate in an amount of 2% of the composition, calcium pyrophosphate as an abrasive, see table 1 for the components as taught by the reference. The reference suggests calcium carbonate as an abrasive to be used in the composition, see [0067]. The reference teaches use of tetrasodium pyrophosphate or polyphosphate, see [0036].
The prior art discloses dentifrice compositions containing calcium carbonate as taught in [0067] and [0079] among various other abrasives such as calcium pyrophosphate, aluminas, poly and pyrophopshates, tricalcium phosphate,  xanthan gum as a thickener, stannous fluoride and various polyphosphates as taught in table 1, in different examples A –C in a dentifrice composition on page 34. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. art. Thus combining prior art elements according to known methods would provide predictable results, see MPEP 2143 part (I)(A). Based on the guidance provided by the reference as to 20% of calcium abrasive, calcium pyrophosphate, it would be within skill of an artisan to provide calcium carbonate abrasive, which is also suggested to be used in the composition, to optimize the amount or increase the amount of the abrasive for optimum polishing effect and further use tetrasodium pyrophosphate or polyphosphate as suggested by the reference. 

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending application 17/408,782. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a dentifrice composition comprising: (a) stannous chloride; (b) calcium abrasive; and (c) up to about 45%, by weight of the composition, of water, wherein the dentifrice composition has a pH of greater than 7, wherein the calcium abrasive comprises calcium carbonate and wherein the composition comprises humectant. The copending claims recite a dentifrice composition comprising: (a) stannous chloride; (b) from about 5 % to about 50%, by weight of the oral care composition, of polyol comprising five or more carbon atoms; and (c) up to about 45%, by weight of the composition, of water, wherein the oral care composition has a pH of greater than 7.
 The copending oral care composition is obvious over the instant oral care compositions reciting tin, calcium abrasive and polyol. 
This is a provisional rejection because the copending claims have not been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of USP 11,135,142. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a dentifrice composition comprising: (a) stannous chloride; (b) calcium abrasive; and (c) up to about 45%, by weight of the composition, of water, wherein the dentifrice composition has a pH of greater than 7, wherein the calcium abrasive comprises calcium carbonate and wherein the composition comprises humectant. The patented claims recite a dentifrice composition comprising: (a) tin; (b) from about 10% to about 60%, by weight of the dentifrice composition, of calcium abrasive; and (c) from about 5% to about 45%, by weight of the dentifrice composition, of water, wherein the dentifrice composition has a pH of greater than 7 and wherein the dentifrice composition is shelf stable at about 22-23.degree. C. with no formation of CaF.sub.2 and Sn(OH).sub.2.. The patented oral care composition is obvious over the instant oral care compositions reciting tin, calcium abrasive and polyol. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USP 11,135,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a dentifrice composition comprising: (a) stannous chloride; (b) calcium abrasive; and (c) up to about 45%, by weight of the composition, of water, wherein the dentifrice composition has a pH of greater than 7, wherein the calcium abrasive comprises calcium carbonate and wherein the composition comprises humectant. The patented claims recite  a dentifrice composition comprising: (a) tin; (b) stabilizing polyol, the stabilizing polyol comprising five or six carbon atoms; (c) gum strengthening polyol, the gum strengthening polyol comprising seven or more hydroxyl functional groups, and (d) from about 10% to about 45%, by weight of the composition, of water, wherein the composition has a pH of from 8 to about 10 and wherein the composition is shelf stable at 23.degree. C. with no formation of Sn(OH).sub.2.. The patented oral care compositions comprising tin, polyol, water reads on the claimed oral care composition. The comprising language of the instant claims do not exclude reading any other ingredient into the claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USP 11,135,141. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a dentifrice composition comprising: (a) stannous chloride; (b) calcium abrasive; and (c) up to about 45%, by weight of the composition, of water, wherein the dentifrice composition has a pH of greater than 7, wherein the calcium abrasive comprises calcium carbonate and wherein the composition comprises humectant.
The patented claims recite a dentifrice composition comprising: (a) tin; (b) from about 5% to about 50%, by weight of the composition, of polyol comprising five or more carbon atoms; and (c) from about 10% to about 45%, by weight of the composition, of water, wherein the composition has a pH of from 8 to about 10 and wherein the composition is shelf stable at 23.degree. C. with no formation of Sn(OH).sub.2.  The patented oral care compositions comprising tin, polyol, water reads on the claimed oral care composition. The comprising language of the instant claims do not exclude reading any other ingredient into the claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612